Title: To John Adams from William Cooper, 21 February 1800
From: Cooper, William
To: Adams, John



Respected Sir
Philadelphia February 21th 1800

The information that you Requested me to Furnish you with, relative to the best road from this to Albany, I with Pleasure State to you as follows. dine the first day at the Crooked billet, Lodge that night at the delleware—next day at Colonel Drakes Suckesunny Planes—the next day to goshen—the next day to Kingston or Esopus, the next day to Cattskill to the house of Samuel Vanveeten. The next day to albany—I should be gratifyed to be of your Party on that tour, and it will be Pleasing to the People of the north Part of our State who love and Respect you to have an Opertunity of Seeing the man of whome they have heard So much and I may Safely Say, in whome they have an  Unlimited Confidence—
their is a Subject on which I Should be glad to Converse with you for the Purpose of haveing the great and Valluable Copper Bank Situate on lake Superior within the United States Secured, and from which master Corrage is Conveniant to albany, Subject only to Eleven Miles Land Corrage at the falls of niagura and oswego—tho I ought to add that of Skenectedy. however the whole freight and toll, from the Copper bed to albany if well aranged will not be more than four Cents Pr lb—if an Early overture is not made to Procure a title from the Indians for a tract of Land round it, and acts of Ownership Exercised by the United States, it will be occupyed by adventurers whose Occupancy will grow into a title that will not be Easily removed. you will Excuse this Idea, when I assure you that I am induced to bring it before you, from no other motive than the true interest of the United States wh the welfare of which is a Primacy Object with me, who am with the highest Respect / your Humble Servant

William Cooper